      Case 20-32519 Document 1680 Filed in TXSB on 08/31/20 Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 IN RE:                                          §
                                                 §
 NEIMAN MARCUS GROUP LTD LLC,                    §              CASE NO. 20-32519
 et al,                                          §
                                                 §
          DEBTORS.                               §

       OBJECTION TO CURE AMOUNT REGARDING 2700 POST OAK BLVD.
                         (RE DOCKET NO. 1513)

       Three Galleria Office Buildings, LLC objects to the cure amount listed at Docket No.
1513, at p. 244, line 1074, and incorrectly referencing Walton Houston Galleria Office, LP,

   1. Debtor(s) have not remitted post-petition utility charges since entering bankruptcy, in at
      least the amount of at least $20,122.82 for the months of April, May, and June, 2020,
      combined, with additional amounts due for July and August, 2020.

   2. Landlord reserves the rights to amended and/or supplement this cure objection.


WHEREFORE, Three Galleria Office Buildings, LLC respectfully requests that the Debtor(s)
cure the utility charges and all other cure costs prior to assumption of the lease. Landlord
requests such other and further relief to which Landlord is entitled at law or in equity.


Dated: August 31, 2020                Respectfully submitted:

                                       WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                       By:       /s/ Jeff Carruth
                                             JEFF CARRUTH
                                             State Bar No. 24001846
                                             3030 Matlock Rd., Suite 201
                                             Arlington, Texas 76015
                                             Direct: (713) 341-1158
                                             Facsimile: (866) 666-5322
                                             jcarruth@wkpz.com

                                       ATTORNEYS FOR THREE GALLERIA OFFICE
                                       BUILDINGS, LLC




OBJECTION TO CURE AMOUNT REGARDING 2700 POST OAK BLVD.
(RE DOCKET NO. 1513) — Page 1 1850583.DOCX
       Case 20-32519 Document 1680 Filed in TXSB on 08/31/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE
       On August 31, 2020, I hereby certify that a true and correct copy of the foregoing Notice
of Appearance was served upon counsel for the Debtor and all registered ECF users who have
appeared in this case to date through the ECF noticing system.

                                                           /s/ Jeff Carruth
                                                           JEFF CARRUTH




OBJECTION TO CURE AMOUNT REGARDING 2700 POST OAK BLVD.
(RE DOCKET NO. 1513) — Page 2 1850583.DOCX
